Exhibit (e) (1) AGREEMENT OF LIMITED PARTNERSHIP OF SB PARTNERS Agreement of Limited Partnership made as of the 20th day of November, 1970, by and among SMITH, BARNEY, REAL ESTATE CORPORATION. a New York corporation, as general partner (the "General Partner"), and Charles W. Kennard, as limited partner. Such limited partner and any additional limited partners hereafter admitted to the partnership as herein provided are collectively referred to as "Limited Partners", and the Limited Partners, as constituted from time to time, and the General Partner are collectively referred to as the "Partners". The Partners desire to form a limited partnership to engage in the business described in Paragraph 3 upon the terms and conditions hereinafter set forth. It is, therefore agreed: 1.
